Holmes, J.
These are appeals from decrees of the Probate Court upon accounts of the appellant as guardian and executor of an insane person. The guardian was authorized by the Probate Court, and by this court on appeal, to build a stable for his ward at an expense not exceeding ten thousand dollars. May v. May, 109 Mass. 252. The stable was built, and cost $18,381.36. The main question is, whether the guardian should be allowed $8,381.36, the excess over the limit set in the decree.
*380The master reports, that, when the work of building was begun, it was found convenient to. make some changes in the proposed structure; that the changes made were reasonable, and were approved by the ward; that it was important for the health of the ward to build at once, that is, as we understand it, without the delay of a further application to the court; that the stable was built at a reasonable cost; and that the additional expenditure was reasonable and useful to the ward. The master took a view of the premises, and heard the testimony of the guardian. We cannot say that his findings were not warranted by the evidence; and upon those findings, but for the decree, there can be no doubt that the guardian would be allowed the whole amount expended. Kendall v. May, 10 Allen, 59. May v. May, 109 Mass. 252. Kilpatrick's appeal, 113 Penn. St. 46.
We are of opinion that the limit of ten thousand dollars set in the decree did not import a prohibition to exceed it, but only marked the extent of the authority conferred. The proceeding was a proceeding to obtain authority to sell personal estate and invest it in the stable, under the Gen. Sts. c. 109, § 22 (Pub. Sts. c. 139, § 38). The decree was a grant of authority, in pursuance of the prayer of the petition. If the guardian went beyond the authority granted, he did so at his peril, and was bound to justify his expenditure or to make it good. But it seems to us that it would be needlessly harsh to say that the decree excluded him from proving a justification which otherwise would have been open to him.
We see no sufficient reason for differing from the conclusion of both the probate judge and the master, that five hundred dollars of the charge made by the guardian for superintendence should be disallowed; that only one half of one per cent on the amount transferred to the special administrator should be allowed, and that no additional compensation should be given for computing what was due under a specific legacy of bonds to Miss Skinner. Urann v. Coates, 117 Mass. 41, 44. Dixon v. Homer, 2 Met. 420, 423. Turnbull v. Pomeroy, 140 Mass. 117, 118.

Decree accordingly.